Citation Nr: 0119141	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-02 363A	)	DATE
	)
	)


THE ISSUE

Whether the Board decision of May 1981 that denied an 
evaluation in excess of 10 percent for chronic 
undifferentiated schizophrenia should be revised or reversed 
on grounds of clear and unmistakable error. 


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on motion by the moving party (the veteran) to revise or 
reverse the Board's May 1981 decision on the basis of clear 
and unmistakable error.

In a statement dated in February 2001, the moving party 
requested a hearing.  Attached to the hearing request is an 
extensive document consisting of 33 pages of argument.  The 
Board observes that under the regulations governing cases of 
allegations of clear and unmistakable error in prior Board 
decisions, a hearing may not be granted to take testimony 
except to hear oral argument where good cause is shown.  38 
C.F.R. § 20.1405(c) (2000).  The veteran was notified of the 
regulations governing such cases and did not allege that 
there was good cause for a hearing.  In addition, the moving 
party has made his position very clear and as such, the Board 
perceives no useful purpose in granting a hearing to hear 
oral argument on this matter.  Thus, the request for a 
hearing is denied.  


FINDINGS OF FACT

1.  In the May 1981 decision, the Board denied an evaluation 
in excess of 10 percent for chronic, undifferentiated 
schizophrenia.  

2.  The moving party alleges that the Board failed to 
properly apply VA regulations and to ensure proper and 
complete development of evidence concerning the extent and 
severity of his schizophrenia.

3.  The May 1981 Board decision was reasonably supported by 
the evidence of record.  


CONCLUSION OF LAW

The May 1981 Board decision that denied entitlement to an 
evaluation in excess of 10 percent for schizophrenia was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403, 10.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2000).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West Supp. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  See 
66 Fed. Reg. 35,902 - 35,903 (2001) (interim final rule 
amending 38 C.F.R. 
§ 20.1404(b) effective July 10, 2001).

In this case, the moving party set forth his motion for 
revision or reversal of the Board's May 1981 decision in a 
September 2000 statement.  By letter sent to the moving party 
and his representative dated in April 2001, the Board 
afforded the moving party time in which to submit additional 
comments.  The Board received notice from the representative 
that he was no longer representing the moving party.  The 
Board has not received any supplemental argument from the 
moving party.   

Briefly, review of the claims folder reveals that the 
Regional Office (RO) established service connection for 
undifferentiated-type schizophrenic reaction in a November 
1968 rating decision and assigned a 100 percent disability 
rating.  In January 1979, the veteran sought re-evaluation of 
his claim.  He was afforded a VA psychiatric examination in 
February 1979.  In an April 1979 rating action, the RO 
reduced the disability evaluation to 10 percent effective 
from January 1979.  The veteran timely appealed that 
decision.  The statement of the case issued by the RO phrased 
the issue as evaluation of a service-connected nervous 
disorder and continued the 10 percent rating.  The issue set 
forth in the May 1981 Board decision was entitlement to an 
increased rating for chronic undifferentiated schizophrenia, 
currently rated as 10 percent disabling.  The Board denied 
entitlement to an increased disability evaluation.  

In the September 2000 motion, the moving party alleges clear 
and unmistakable error in the May 1981 Board decision in its 
failure to restore the previous 100 percent disability 
rating.  The specific allegations consist of failure to 
properly apply 38 C.F.R. § 3.344, failure to consider 
38 C.F.R. §§ 3.321(b)(1) and 3.303(b), failure to remand the 
case to fulfill the duty to assist, failure to secure and 
consider records from the Social Security Administration, 
failure to consider 38 C.F.R. 
§§ 4.16 and 4.126, and issuing a decision on the basis of 
missing, forged, destroyed, altered, or lost records.   

Initially, the Board finds that the moving party's 
allegations predicated on a failure to secure additional 
evidence or to remand to do so is a claim of a breach of the 
duty to assist.  As discussed above, clear and unmistakable 
error does not include a failure to fulfill the duty to 
assist.  38 C.F.R. § 20.1403(d).  Similarly, the moving 
party's quarrel with the evidence on which the Board relied 
in making its decision is tantamount to a disagreement with 
the way in which such evidence was weighed or evaluated.  
Again, such an allegation does not raise a valid claim of 
clear and unmistakable error. Id.      

In addition, the moving party alleges that the Board failed 
to apply 38 C.F.R. §§ 3.321(b)(1), 4.16, and 4.126.  Each of 
these regulations essentially addresses the evaluation of a 
disability when a veteran is unemployable due to service-
connected disability.  Review of the May 1981 Board decision 
reveals that the Board found that the evidence supported no 
more than a 10 percent rating.  Under the rating criteria 
then in effect, a 10 percent rating for schizophrenia is 
assigned when there is slight impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1980).  Therefore, even though the Board did not 
specifically cite the regulations referenced by the moving 
party, the Board's finding inherently includes the conclusion 
that the veteran's schizophrenia did not render him 
unemployable.  To the extent that the moving party disagrees 
with that conclusion, the disagreement may only be with the 
weighing and evaluating of the evidence used to arrive at 
that conclusion, which does not raise a valid claim of clear 
and unmistakable error.  38 C.F.R. § 20.1403(d).    

With respect to the claim that the Board failed to apply 
38 C.F.R. § 3.303(b), the Board notes that that regulation 
concerns the establishment of service connection for a 
disability.  As the disability in question was already 
service-connected at the time of the May 1981 Board decision, 
the failure to apply 38 C.F.R. § 3.303(b) is not clearly and 
unmistakably erroneous.  

Finally, the Board acknowledges that, although the May 1981 
Board decision is styled as a claim for an increased rating, 
the issue is most properly addressed as whether the reduction 
to a 10 percent rating was proper.  Therefore, the moving 
party's allegation as to the failure to apply 38 C.F.R. § 
3.344 is valid.  

Reductions in disability evaluations are accomplished 
pursuant to the provisions of 38 C.F.R. §§ 3.344 and 
3.105(e).  As in effect at the time of the May 1981 Board 
decision, 38 C.F.R. § 3.344 provides as follows:

(a) Examination reports indicating 
improvement. Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Veterans Administration 
regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will be considered whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life. When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind. 

(b) Doubtful cases. If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination months from this date, § 
3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made. 

(c) Disabilities which are likely to 
improve. The provisions of paragraphs (a) 
and (b) of this section apply to ratings 
which have continued for long periods at 
the same level (5 years to more).  They 
do not apply to disabilities which have 
not become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in 
rating. 

38 C.F.R. § 3.344 (1980) 

As in effect at the time of the May 1981 Board decision, 
38 C.F.R. § 3.105(e) provides as follows: 

Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his or 
her latest address of record of the 
action taken and furnished detailed 
reasons therefor, and will be given 60 
days for the presentation of additional 
evidence. 

38 C.F.R. § 3.105 (1980).  

Considering the evidence of record at the time of the May 
1981 Board decision, the Board finds no clear and 
unmistakable error.  At that time, although he had a service-
connected disability, the veteran had not waived receipt of 
military retired pay and was therefore not actually receiving 
VA disability compensation.  Because a reduction in the 
service-connected evaluation did not affect compensation 
payments, the provisions of 38 C.F.R. § 3.105(e) are not 
implicated.  

In addition, prior to the reduction, the veteran did undergo 
a VA psychiatric examination.  Review of that examination 
report reveals it to have been as full and complete as the 
Medical Board Report on which the previous 100 percent 
valuation was based.  That is, the VA examination included a 
review of the pertinent history, consideration of subjective 
complaints, and a thorough mental status examination.  
Therefore, the Board cannot now conclude that, had the Board 
applied 38 C.F.R. §§ 3.105(e) and 3.344 in its May 1981 
rating decision, the outcome of the decision would have been 
manifestly different.  38 C.F.R. § 20.1403(c).  Accordingly, 
the alleged error is not clear and unmistakable.  The Board 
would add that, to the extent the moving party may argue that 
the examination did not show improvement in the schizophrenia 
to warrant no more than a 10 percent disability, such 
allegation goes to the evaluation of the evidence and is not 
clear and unmistakable error.  38 C.F.R. § 20.1403(d).       

Finally, the Board observes that a recent change in the law 
significantly impacts VA's duty to assist and to notify a 
claimant of certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, it is emphasized that review 
for clear and unmistakable error is based only on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b)(1).  Therefore, the recent amendments to 
the law may not be considered in this motion.  



ORDER

The motion for revision or reversal of the May 1981 Board 
decision on grounds of clear and unmistakable error is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



